Citation Nr: 9918572	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-181 40A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder. 

2.  Entitlement to service connection for shin splints.  

3.  Entitlement to an increased (compensable) rating for a 
left knee disorder, to include the issue of whether reduction 
of the 10 percent disability rating in effect prior to 
September 1, 1997 was proper.  

4.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1988.  
This appeal arises from a December 1994 rating decision of 
the Newark, New Jersey Regional Office (RO), which denied 
service connection for a bilateral foot disorder and shin 
splints and denied increased disability ratings for 
separately service-connected right and left knee disorders.  

In a December 1996 rating decision, and while the veteran's 
appeal of the December 1994 rating decision was pending, the 
RO proposed reducing the 10 percent disability rating then in 
effect for the left knee to a noncompensable rating.  In a 
June 1997 rating decision, the RO reduced the disability 
rating for the left knee to a noncompensable rating effective 
from September 1, 1997.  As the veteran contended that her 
left knee was more than 10 percent disabling prior to 
assignment of the current noncompensable rating, the Board of 
Veterans' Appeals (Board) construes the issue on appeal with 
regard to the left knee as a claim for an increased 
(compensable) rating for a left knee disorder, to include the 
issue of whether reduction of the 10 percent disability 
rating in effect prior to September 1, 1997 was proper.  The 
propriety of the reduction of the 10 percent disability 
rating in effect for the left knee on September 1, 1997 is 
adjudicated in the decision below.  The issues of entitlement 
to an increased rating for a right knee disorder and 
entitlement to an increased (compensable) rating for a left 
knee disorder are addressed in a remand attached to this 
decision.  

This case was transferred to the RO in Columbia, South 
Carolina, in September 1997.  On August 18, 1998, a hearing 
was held at the Columbia, South Carolina RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this case and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102.  At the hearing, the veteran raised the 
issues of service connection for fibromyalgia and mitral 
valve prolapse.  These issues are referred to the RO for 
appropriate action.    

At the hearing on appeal, the veteran noted that she did not 
wish to pursue the issue of service connection for a 
disability of the toes.  Accordingly, the Board will address 
the issue of entitlement to service connection for a foot 
disability, exclusive of the toes.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a bilateral foot disorder. 

2.  There is no competent evidence that the veteran currently 
has shin splints.  

3.  The VA examination in September 1996 used as a basis to 
reduce the evaluation of the veteran's left knee disability 
from 10 percent to noncompensable was inadequate for rating 
purposes.


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral foot 
disorder is not well-grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991 & Supp. 1998).  

2.  The claim of service connection for shin splints is not 
well-grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & 
Supp. 1998).  

3.  Restoration of a 10 percent disability rating for a left 
knee disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998)  38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 
4.7, 4.10, 4.13, 4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that, on June 1986 
enlistment examination, the veteran denied a history of foot 
trouble or bone, joint or other deformity.  Her feet and 
lower extremities were normal.  In November 1986, she 
reported arch support pain and denied shin pain.  Assessments 
were shin splints and bilateral pes planus.  On a February 
1987 overseas screening examination, the veteran gave a 
history of foot trouble.  In April 1987, she complained of 
bilateral knee and foot pain secondary to prolonged standing.  
In May and June 1987, she reported that knee and foot pain 
prevented her from being able to run, walk up stairs or do 
prolonged standing.  In a December 1987 evaluation for knee 
pain and pain in her arches, assessments included probable 
plantar fasciitis versus fallen arches.  She was restricted 
from running, marching, or drilling.  In June 1988, she 
complained of bilateral knee and foot pain.  The feet were 
normal following examination.  The service medical records do 
not contain a report of a separation examination.  The 
veteran's Certificate of Release or Discharge from Active 
Duty (Form DD-214) shows that she was discharged for physical 
disability and the service medical records include an April 
1988 report of a medical board.  The medical board's primary 
diagnosis was bilateral patellofemoral pain syndrome, and 
there were no findings as to the veteran's feet and shins.  

In an August 1988 rating decision, the RO awarded service 
connection for patellofemoral pain syndrome for the left and 
right knees separately, and assigned a 10 percent disability 
rating to each knee disorder under Diagnostic Code 5257.  
This rating decision was based on service medical records 
showing treatment of the veteran for bilateral knee 
disorders.  

On November 1990 VA examination, the veteran complained that 
she had shin splints and could not do prolonged standing, 
walking, or sitting with her legs bent.  There were no 
findings of shin splints or a deformity of the feet.  

In a March 1994 claim application, the veteran asserted that 
the arches of her feet had deteriorated and she had bilateral 
shin splints, both disabilities dating from July 1986.  On VA 
examination of the veteran's feet in September 1994, she 
reported having been told that she had pes planus in July 
1986.  She had intermittent pain in her feet.  X-rays showed 
hallux valgus on the left and hammer toes bilaterally.  The 
diagnosis was left foot hallux valgus and bilateral hammer 
toes.  There were no other complaints or findings as to the 
feet on VA general medical and orthopedic examinations in 
September 1994, and no complaints or findings as to the shins 
on the September 1994 VA examinations.  

In an April 1996 VA Form 9, the veteran asserted that she had 
pain in her instep bilaterally, and in the tops of her feet.  
The veteran was afforded VA orthopedic and podiatric 
examinations on the same date in September 1996 by the same 
VA physician.  The examination reports are essentially 
identical and the Board concludes that these examination 
reports comprise only one VA examination.  On examination, 
she reported treatment for patellofemoral pain syndrome and 
shin splints in service.  The pain in her knees had increased 
in severity since service, and after walking for a half a 
hour, her knees hurt.  Sometimes they hurt after walking only 
two blocks.  She took medication for pain.  Her knees ached 
with prolonged sitting, but she had not noticed any swelling.  
Her shins bothered her if she walked for several hours.  She 
had foot pain during boot camp, and although she was given 
arch supports, her feet still hurt with heavy use.  She had 
daily foot pain, particularly in the morning or with 
prolonged standing or walking.  The examiner noted that her 
shins were normal and showed no tenderness or masses.  
Evaluation of her feet showed that there was no tenderness of 
the Achilles tendon, Achilles insertion, heel, arch, 
metatarsophalangeal (MTP) joints, toes or soles.  There was 
no tenderness with MTP squeeze, her arches were one inch high 
bilaterally, and no hallux valgus was observed.  The left 
knee showed no swelling, warmth, tenderness, crepitus, or 
effusion.  There was no joint line tenderness and the knee 
was stable times four.  She had zero degrees of extension and 
122 degrees of flexion.  The right knee was mildly warm and 
showed mild crepitus.  There was no swelling, tenderness, or 
effusion and it was stable times four.  There was no joint 
line tenderness.  She had zero degrees of extension and 125 
degrees of flexion.  X-rays of the feet, ankles and knees 
were normal.  Diagnoses included normal examination of the 
shins, feet, and left knee, and mild degenerative joint 
disease of the right knee.  

In a December 1996 rating decision, the RO proposed reducing 
the left knee disability rating from 10 percent to a 
noncompensable rating.  In June 1997, the RO reduced the left 
knee disability rating to a noncompensable rating.  This 
rating decision was based on the results of the September 
1996 VA orthopedic and podiatric examination, which the RO 
concluded demonstrated that the left knee was essentially 
within normal limits.  

On VA x-ray examination in November 1997, the examiner noted 
mild joint space narrowing in the medial compartments of both 
knees.  No acute bony abnormalities were identified.  

At the August 1998 hearing referenced above, the veteran 
testified that she began having problems with her feet during 
boot camp, while marching and running.  She was given arch 
supports in service and by VA health care providers.  She 
tried to habitually wear sneakers with arch support or some 
other type of supportive shoes.  She had not been treated for 
shin splints since service.  Shin pain increased in severity 
with walking up stairs, escalators, or prolonged walking or 
standing.  Her right knee was more painful than her left, but 
she said she had constant pain in both knees, and the pain 
had increased in severity since the September 1996 VA 
orthopedic and podiatric examinations.  There was swelling in 
both knees and her right knee occasionally gave way.  She had 
not received any private medical treatment for her knees.  


Analysis

Service Connection for a Bilateral Foot Disorder and
Service Connection for Shin Splints

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A person who submits 
a claim for benefits under a law administered by VA shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial tribunal that the claim is 
well-grounded.  VA shall assist such a claimant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  If she 
has not presented evidence of a well-grounded claim, her 
appeal must fail as to that claim, and there is no duty to 
assist her further in the development of her claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  With regard to the 
requirement of competent medical evidence of current 
disability, the United States Court of Veterans Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims or Court) held in Brammer v. Derwinski, 3 
Vet. App. 223 (1992), that Congress specifically limited 
entitlement for service connected disease or injury to cases 
in which such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Court has also held that laypersons are not 
competent to offer medical opinions.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

Here, it is undisputed that the veteran was treated in 
service for bilateral foot pain and shin splints.  However, 
there is no medical diagnosis of the presence of shin splints 
or a bilateral foot disability postservice.  While the 
veteran may believe she currently has these disabilities, she 
is not a medical professional and thus is not qualified to 
render a diagnosis.  Accordingly, the claims of service 
connection for a bilateral foot disorder and shin splints are 
not well-grounded and must be denied.  


Restoration of a Compensable 
Rating for a Left Knee Disorder

The Board finds that the veteran's claim for an increased 
rating for a left knee disorder, to include the issue of 
whether reduction of the 10 percent disability rating in 
effect prior to September 1, 1997 was proper is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  Her 
assertion, in effect, that her left knee disability did not 
improve and warrants an increased (compensable) disability 
rating is plausible.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Under 38 C.F.R. § 3.44(a), specific requirements must be met 
in order to reduce certain service-connected disability 
ratings.  Specifically, that section provides that:  

It is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history... Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
and episodic improvement... will not be 
reduced on any one examination, except in 
those instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated...  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  

Paragraph (c) of 38 C.F.R. § 3.344 provides that the 
provisions of paragraphs (a) and (b) of 38 C.F.R. § 3.344 
apply to ratings which have continued for long periods of 
time at the same level (5 years or more).  They do not apply 
to disabilities which have not become stabilized or which are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  

In addition to 38 C.F.R. § 3.344, there are several general 
VA regulations which apply to all rating reductions, 
regardless of whether the rating has been in effect for five 
years or more.  Specifically, 38 C.F.R. § 4.1 states that, 
"It is... essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history."  Similarly, 38 C.F.R. § 4.2 
establishes that, "It is the responsibility of the rating 
specialist to interpret reports of examination in light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  
Furthermore, 38 C.F.R. § 4.13 provides, "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there had been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms."  Additionally, 38 C.F.R. § 4.10 establishes that, 
"The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment."  And, 38 C.F.R. § 4.2 directs 
that, "Each disability must be considered from the point of 
view of the veteran working or seeking work."  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Therefore, with any rating reduction, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413 (1993).  

In regard to the veteran's left knee disability, the 10 
percent rating under Diagnostic Code 5257 in effect prior to 
September 1, 1997 had been in effect for more than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) 
apply.  Under Diagnostic Code 5257 (as of September 1, 1997), 
slight impairment of either knee, including recurrent 
subluxation or lateral instability warranted a 10 percent 
rating.  

In Brown, the Court held that, when the issue is whether the 
RO is justified in reducing the veteran's rating, the Board 
is required to establish, by a preponderance of the evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a rating 
reduction is warranted.  The record shows that the RO's 
rating reduction was based on an examination that was 
inadequate for rating purposes.  In this regard, the 
veteran's functional loss due to pain pursuant to 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 were not evaluated by the examiner.  Accordingly, the 
Board concludes that the reduction in rating for the left 
knee disability was improper, and that a restoration of the 
10 percent disability rating for the left knee is warranted.  



ORDER

Service connection for a bilateral foot disorder and for shin 
splints is denied.  

To the extent that the reduction in the left knee disability 
rating from 10 percent to a noncompensable rating was 
improper, the appeal as to the left knee is granted, subject 
to the regulations governing payment of monetary awards.  


REMAND

With regard to the claim for an increased rating for a right 
knee disorder and the claim for an increased (compensable) 
rating for a left knee disorder, the veteran essentially 
contends that her right and left knee disabilities are more 
disabling than reflected by the current disability ratings.  

The examination in September 1996 did not include findings as 
to functional loss as required by 38 C.F.R. § 4.40 and 
§ 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the held 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  The DeLuca 
Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limited 
the appellant's functional ability during flare-ups or when 
her joint was used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

Lastly, the Board notes that in VAOPGCPREC 23-97 (July 1, 
1997), it was held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Moreover, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), it was determined that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  Consideration should be given by the 
RO to the General Counsel decision in connection with the 
veteran's right and left knee disabilities.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the veteran's contentions and the current medical 
evidence of record, it is the decision of the Board that 
additional development as to the claims regarding the 
veteran's right and left knees is necessary prior to 
appellate review.  Accordingly, the case must be REMANDED to 
the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her service-
connected right and left knee 
disabilities since September 1996.  
Inquiry should be made of the veteran as 
to whether she is receiving Social 
Security benefits based on disability.  
Based on her response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, not already obtained, as well as 
any VA clinical records, and associate 
them with the claims folder.  If the 
veteran is receiving Social Security 
benefits based on disability, the 
administrative decision and all medical 
and other records relied upon in 
rendering the decision should be 
obtained.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of her right and left 
knee disabilities.  The consequences of 
failing to appear for the examination 
should be made known to her.  The claims 
folder must be made available to the 
examiner for review before the 
examination, and all indicated tests and 
studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

The examiner should provide the following 
information:  

(a) The veteran's range of motion of 
the right and left knees should be 
reported in degrees.  For VA 
purposes, flexion of the knee is to 
140 degrees and extension is to 0.  
38 C.F.R. Part 4, 4.71, Plate II 
(1998).  Also, tests for stability 
of each disability should be 
accomplished, and any instability 
should be classified as mild, 
moderate or severe.  

(b) Whether the veteran's right and 
left knees exhibit weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under 38 C.F.R. § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(c) Whether pain could significantly 
limit the veteran's functional 
ability during flare-ups or when she 
uses her right and left knees over a 
period of time.  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under 38 C.F.R. § 4.40.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

4. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the development 
requested herein above was conducted and 
completed in full.  In particular, the RO 
should determine if all medical findings 
necessary to rate the veteran's service-
connected disabilities have been provided 
by the examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims with regard 
to her knees.  The RO should consider 
application of the General Counsel 
Opinion (discussed above) for the 
veteran's knee disabilities.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation to § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, correspondence informing him 
of the date and place of the examination 
and of the consequences of failing to 
appear for the examination should be 
included in the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

